UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4608


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

RANDOLPH HARRIS AUSTIN,          a/k/a   Randolph   Harris,   a/k/a
Matarbus Raynard Fewell,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Robert J. Conrad,
Jr., Chief District Judge. (3:05-cr-00213-RJC-DCK-1)


Submitted:    October 15, 2009              Decided:   October 19, 2009


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christopher R. Clifton, GRACE, TISDALE & CLIFTON, P.A., Winston-
Salem, North Carolina, for Appellant.       Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Randolph     Harris       Austin           was     convicted      by    a    jury    of

conspiracy to possess with intent to deliver cocaine and crack

cocaine, in violation of 21 U.S.C. §§ 841(B)(1)(A), 846 (2006)

(Count   One),      and   attempt       to     possess           with    intent      to    deliver

cocaine,    in     violation     of     21   U.S.C.            §§ 841(a)(1),         846    (2006)

(Count Two).        The district court sentenced Austin as a career

offender    to     life   imprisonment           on       Count    One,    and       360   months’

imprisonment on Count Two, to run concurrently with Count One.

Austin’s      counsel     has    filed       a       brief       pursuant       to    Anders      v.

California, 386 U.S. 738 (1967), claiming the district court

erred in allowing Agent Terry Tadeo to testify as both a fact

witness and as an expert witness, but concluding that there are

no meritorious issues for appeal.                        Austin has raised a number of

additional issues in his supplemental pro se brief, including

the   sufficiency         of    the     evidence,              prosecutorial         misconduct,

judicial error in the admission of evidence of flight and in the

denial   of    Austin’s        motion    for         a     new    trial,       and   ineffective

assistance of counsel.           Finding no reversible error, we affirm.

              By   counsel      and   pro    se,          Austin    claims       error      in    the

district court’s allowing Agent Tadeo to testify both as a fact

witness and as an expert witness.                              Specifically, Agent Tadeo

testified     at    the   beginning       of         the    trial       with    regard      to    his

personal      observations        and     the            electronic       monitoring         of     a

                                                 2
transaction whereby an undercover police officer undertook to

“sell” nine ounces of “sham” cocaine to Austin.                               Agent Tadeo

also       was   qualified      and    testified       at    the    conclusion        of   the

Government’s case as an expert witness as to drug amounts, which

Austin objected to pursuant to Fed. R. Evid. 403, and which he

asserts on appeal confused the jury and bolstered the testimony

of Austin’s co-conspirator, Jerry Starr.

                 We   review     the    district       court’s      decision     to    admit

expert       testimony       under     Fed.    R.    Evid.    702    for   an    abuse     of

discretion.           United States v. Wilson, 484 F.3d 267, 273 (4th

Cir. 2007).           Austin has not demonstrated how Agent Tadeo’s dual

role confused the jury, and his conclusory claims in support of

his position are insufficient.                  Nor did he request a cautionary

jury instruction, and we find no plain error in the failure of

the district court to give one.                     See United States v. Olano, 507

U.S. 725, 732-34 (1993).

                 We   have     reviewed       the    additional      issues     raised     by

Austin pro se and find them to be without merit. *                         In accordance

with Anders, we have reviewed the record in this case and have




       *
       Austin’s pro se claim of ineffective assistance of counsel
is not cognizable on direct appeal unless such ineffectiveness
appears conclusively on the face of the record, which it does
not.   See United States v. Baldovinos, 434 F.3d 233, 239 (4th
Cir. 2006).



                                                3
found no meritorious issues for appeal.                    We therefore affirm

Austin’s conviction and sentence.

           This    court    requires     that    counsel    inform     Austin,   in

writing,   of    the   right     to   petition   the   Supreme    Court    of    the

United States for further review.                If Austin requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                 Counsel’s motion must

state that a copy thereof was served on Austin.                        We dispense

with oral argument because the facts and legal contentions are

adequately      presented   in    the   materials      before    the    court    and

argument would not aid the decisional process.

                                                                          AFFIRMED




                                         4